DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
Currently, claims 1, 4, 6-11 and 13-14 are pending with claims 2, 3, 5 and 12 cancelled, claims 8 and 9 withdrawn, and claim 1 amended. The following is a complete response to the April 18, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the claim recites for “a plurality of radiating regions within each CFIG sheet, and wherein each of the plurality of radiating regions is configured to radiate a different infrared spectrum”. Claim 1 recites “each of the planar infrared heaters being a carbon fiber impregnated generating (CFIG) paper sheet configured to dispense a uniform pattern of infrared radiation in a direction substantially orthogonal to the plane of the element […] wherein each CFIG sheet comprises a plurality of carbon fibers interlaced with ceramic particles”. 
Upon review of the instant disclosure, the Examiner has failed to find the specific arrangement of structural/functional features of carbon fibers and the plurality of radiating regions as required in claim 13 to result in “different infrared spectrum” for each of “a plurality of radiating regions within each CFIG sheet” while also accomplishing the “uniform pattern of infrared radiation” as set forth in claim 1. 
Turning to the disclosure, [0016] sets forth “a planar ultra thin IR irradiating … with a sheet of carbon fiber impregnated paper that dispense a uniform pattern of infrared radiation”. Then , [0021] sets forth that the “density of the carbon fibers may also be varied to create different radiating zones in one sheet … one sheet may have multiple regions with different fiber density in order to produce a wide spectrum of irradiation” and “the density may be linearly increased within one region”. 
The Examiner has failed to find, upon review of the Specification and Drawings, for each CFIG sheet to comprise the plurality of carbon fibers interlaced with ceramic particles as claimed, and then to both have “a uniform pattern of infrared radiation” as in claim 1 and the plurality of radiation regions each with “a different infrared spectrum” as in claim 13. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6, 7, 10, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) in view of Hall (US Pat. No. 5,897,804), Hidaka (US Pat. Pub. 2005/0021114 A1), Tei et al. (US Pat. Pub. 2007/0294818 A1), Oh et al. (US Pat. Pub. 2003/0155347 A1) and Komulainen (US Pat. No. 2001/0003216 A1).
Regarding claim 1, O’Keeffe discloses a treatment chamber (sauna 100) comprising: a subject treatment area (area internal to the sauna 100 as depicted in figure 2), said subject treatment area comprising: i) a floor (defined by base panel 112), ii) at least a first wall, a second wall, and a third wall connected to the floor and perpendicular to the floor (first, second and third wall formed by side panels 110 and back panel 130), iii) a ceiling connected to the first, second, and third walls and perpendicular to the first, second, and third walls (top panel 114), iv) a seat (seat formed by 136), a planar infrared heater attached to the first wall (with respect to figure 2, the heater at 142 on the right sidewall), at least one planar infrared heater attached to the second wall (with respect to figure 2, 140 on the back wall), a planar infrared heater attached to the third wall (with respect to figure 2, the unlabeled heater on the left wall 110; see [0033] providing for teaching of the heaters at the used lower back region), and a planar infrared heater attached to the seat (144 in figure 2), each of the planar infrared heaters being a carbon impregnated infrared generating paper sheet configured to dispense a pattern of infrared radiation from the element (see [0035] providing for the heater to be formed from a “carbon-infused paper” with such being planar heating elements for emitting a pattern of IR radiation therefrom) and having a temperature sensor coupled to the CFIG sheet (see [0080] discussing the use of thermocouples on the heating elements set forth in figure 8), a control module comprising a user interface module (user input portion discussed in [0027], [0036]) and control logic (module required for controlling the system as discussed in [0027], and [0036] discussing “control module” and “computing device”) enabling an operator of the chamber to select and activate a treatment program that is configured to implement one or more predetermined operating sequences for the planar infrared heaters to programmatically activate selected planar infrared heaters for one of a plurality of treatments ([0027] providing for “controlling various sauna features”, [0030] discussing the adjustable settings of the heaters for different treatments, [0032] discussing selective activation of various ones of the heat sources, [0033], [0036]-[0039], [0049] and [0060]), said plurality of treatments including a cardio treatment, a post-exercise treatment, and a relaxation treatment (see at least [0030] providing for the treatments including a detox treatment, a weight loss treatment and a pain management treatment; the Examiner is of the position that these treatments would fall under the broad language of at least a post-exercise treatment and a relaxation treatment), said control module being further configured to receive a user input identifying a custom operating sequence (see at least [0033] discussing that “the user may be able to select a higher output …” establishing user input of a sequence), said control module further enabling a user to define a plurality of ranges of wavelengths to be used in said operating sequences implemented across a plurality of radiating zones implemented in different locations of the treatment chamber (see [0005] discussing that “a sauna user may selected the wavelength of IR”, panels 126 as in [0027]; [0030] discussing the heat sources being adjustable to emit any wavelength, see also [0032] discussing the use of individual/patterns of heating for different zones to be heated, [0033] discussing the use of defined zones of heating, [0036] discussing the control module to control the driver of each heater, [0037]-[0039], [0049], [0060]; [0082] discussing “a user may selected settings with a control panel or heat control module indicating desired IR wavelength ranges”), and said control module being coupled to each temperature sensor (again, see [0080] providing for the feedback of each of the thermocouples to the controller to control the heat/energy application).  
First, while O’Keeffe contemplates various programming with individual control over heater elements by both the control module and the user input as noted above, O’Keeffe fails to specifically contemplate that the activation of the infrared heaters is done “sequentially” as claimed. It is the Examiner’s position that the programming of the activation of the individual heater elements of the device of O’Keeffe to be in a sequential manner would have been obvious to one of ordinary skill in the art in view of the teaching in O’Keeffe. Specifically, the Examiner points the multiple instances in O’Keeffe of the heat sources 140/142/144/146 to be selectively programmed and controlled by the user and control module to provide any number of treatments, to be activated in any number of patterns, and to be activated in varying degrees. Such can be seen in at least paragraphs [0030] – [0033]. The selection of sequential activation of two or more of the heat sources in O’Keeffe would represent one of a known number of patterns of activation to the heaters that would function equally as well as one another to provide a desired treatment for the user. Furthermore, the sequential activation can provide progressive treatment of different parts of the body, as well as reduce the overall current load on the power supply of the device via staggering the turning on of the heating elements at different times.
For the sake of completeness, the Examiner further notes that Hall provides for an exemplary disclosure that the sequential powering of multiple heater elements in a sauna is well known in the art (see col. 1; 47-56 providing for sequentially powering a first heater and a second heater). Therefore, again, it would have been further obvious to one of ordinary skill in the art to provide for the control module of O’Keeffe to be programmed to provide for sequential activation of the heater elements for the reasoning above, and further in view of the teaching provided in Hall that such is indeed a known manner of controlling heater elements in a sauna.
	While O’Keeffe contemplates the use of a “carbon-infused paper”, O’Keeffe fails to specifically discuss that such is a carbon fiber impregnated infrared generating paper sheet that is specifically configured to dispense a uniform pattern of infrared radiation in a direction substantially orthogonal to the plane of the respective element, and further is formed with a plurality of carbon fibers interlaced with ceramic particles. Hall fails to curve this deficiency.
	Oh discloses an exemplary carbon fiber paper sheet heater (see the Abstract), that includes a plurality of carbon fibers interlaced with ceramic particles (see [0032] providing for 7 and 8 to be interspersed with the carbon fibers). Oh further provides that such would be configured to dispense a uniform pattern of infrared radiation in a direction substantially orthogonal to the plane of the respective element (see [0032] disclosing the “temperature homogeneity of the sheet heater). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the exemplary carbon-fiber paper sheet construction in Oh as the carbon-based paper infrared heater set forth in O’Keeffe. O’Keeffe already contemplates the use of the generic carbon-based paper arrangement with Oh teaching that the use of carbon fibers as a known material in the art suitable for constructing a planar heater that would function equally as well as the heater of Oh. Given the planar arrangement of the combined heater in Oh and the teaching of the homogeneity of temperature, the Examiner is further of the position that such would dispense a uniform pattern of infrared radiation in a direction substantially orthogonal to the plane of an element via the infrared emission being from the planar element(s) of Oh.
None of O’Keeffe, Hall or Hidaka provide for the claimed subject detection sensor that is configured to function in the manner set forth in independent claim 1.
Tei discloses a similar sauna device as that of O’Keefe and specifically provides for a subject detection sensor (9) configured to detect the presence of a subject within the treatment chamber based on the subject sitting on the seat (see [0040] discussing that “as an occupant seats himself/herself on the chair 8 and the seat switch 9 is turned on), and further configured to activate one or more components of the treatment chamber via a control module in respect to detecting the presence of a subject (see [0040] providing that the controller is activated based on the status of the seat switch 9 detecting the subject sitting; see [0046] providing for automatic operation). Tei fails to provide that such is a motion detection sensor. Komulainen discloses a similar sauna device as that of O’Keefe and specifically provides for a subject detection sensor in the form of a motion detecting sensor (infraswitch 60; see [col. 7; 44-46) configured to detect the presence of a subject within the treatment chamber based on the subject sitting on the seat (see col. 7; 44-66 providing for “movement in the area” with such including the subject sitting on the seat), and further provides for the use of a motion detection sensor in combination with a seat switch similar to that of Tei (sensor 68 as in [0048]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized a subject detection sensor as in Tei with the sauna, and specifically the control system, with the system of O’Keefe. Tei readily provides that the use of a subject detection sensor such as a seat switch that can detect the occupancy of the sauna readily provides for automated control over the activation/application of a desired therapeutic program such that the user does not need to initiate the treatment after entry and seating into the sauna. The Examiner further believes that the inclusion of a motion detection switch as in Komulainen would have been further obvious given that such contemplates both a seat switch and motion detection sensor in combination with one another, and with such further providing detection of the use in situations such that the user does not utilize the seat of the sauna during treatment.
Regarding claim 6, in view of the combination with Tei and Komulainen above, the combined control module functionality would provide for the monitoring of a signal from the subject detection sensor. Additionally, in view of the control module user interface in O’Keeffe, the Examiner further believes that it would be obvious to activate the interface based on the detected seating motion to activate the switch when, in view of Tei, the system is activated upon the seating of the user in the chamber.
Regarding claim 7, O’Keeffe discloses a heart rate sensor (152 as in [0045]), and wherein the control module is further configured to adjust the amount of infrared radiation produced by any of the planar heaters attached to the first wall, the second wall, the third wall, and the seat in response to a change in the subject heart rate as detected by the heart rate sensor (see [0045], [0047], [0049], and [0062]), wherein the control module is further configured to shut off the infrared radiation entirely if the heart rate detected indicates a danger to the subject's health (via the control of the power from the control system provided in the disclosed paragraphs above).  
Regarding claim 10, in view of the teaching in [0032], [0033], [0036]-[0039], [0049], and [0060] of O’Keeffe, it is the Examiner’s position that the control module of O’Keeffe is readily configured to allow an operator of the chamber to configure an operating sequence directing the control module to: activate the planar infrared heater attached to the first wall and the at least one planar infrared heater attached to the second wall while keeping the planar infrared heater attached to the third wall deactivated, deactivate all the planar infrared heaters, activate the planar infrared heater attached to the first wall and the at least one planar infrared heater attached to the second wall while keeping the planar infrared heater attached to the third wall deactivated, deactivate all the planar infrared heaters.  O’Keeffe readily contemplates throughout the programmable control of operating sequences and levels of the infrared heaters to provide for a desired treatment. Disclosure such as in [0073] supports that programs are able to be specifically designed by an operator for a user dependent upon the desired effect. Further, disclosure in [0032] provides for the activation of selective ones of the heat source for focusing heat on various zones while deactivation other heat sources in other zones.
Regarding claim 11,  in view of the teaching in [0032], [0033], [0036]-[0039], [0049], and [0060] of O’Keeffe, it is the Examiner’s position that the control module of O’Keeffe is readily configured to allow an operator of the chamber to configure an operating sequence directing the control module to: activate the planar infrared heater attached to the third wall and the at least one planar infrared heater attached to the second wall while keeping the planar infrared heater attached to the first wall deactivated; deactivate all the planar infrared heaters.  O’Keeffe readily contemplates throughout the programmable control of operating sequences and levels of the infrared heaters to provide for a desired treatment. Disclosure such as in [0073] supports that programs are able to be specifically designed by an operator for a user dependent upon the desired effect. Further, disclosure in [0032] provides for the activation of selective ones of the heat source for focusing heat on various zones while deactivation other heat sources in other zones. 
Regarding claim 14, in view of the control of the wavelengths above, further provides that the wavelengths are defined in microns (see for example, figure 13 with the micron measurement in the x-axis; see [0082] discussing the wavelength in microns). 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) in view of Hall (US Pat. No. 5,897,804), Hidaka (US Pat. Pub. 2005/0021114 A1), Tei et al. (US Pat. Pub. 2007/0294818 A1), Oh et al. (US Pat. Pub. 2003/0155347 A1) and Komulainen (US Pat. No. 2001/0003216 A1) as applied to claim 1 above, and further in view of Hong (CN 201320352).
Regarding claim 4, the combination of Oh above provides for the CFIG sheet heater elements with carbon fiber and ceramic materials. Oh further provides that such heaters include a thickness of 40µm, Oh fails to specifically provide that the planar infrared heaters are 1/16th inches thick.  Hong discloses an exemplary CFIG sheet heater that discusses a thickness of 1/16th of an inch thickness (See paragraph [3] of the attached translated copy with 0.5-5mm thickness encompassing a 1/16th in thickness). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a thickness for the heating element(s) of the combined device in view of the teaching of Hong. Hong readily provides that a carbon fiber based infrared heater is capable of being formed with such a thickness. Additionally, the Examiner notes that the selection of such a thickness would have been further obvious given that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed April 18, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of O’Keefe, Hall, Hikada and Tei have been fully considered and are persuasive.  Specifically, Applicant correctly notes on pages 6-7 of the Remarks that the prior combination fails to provide that the CFIG sheet “comprises a plurality of carbon fibers interlaced with ceramic particles” as required by the amendment made to claim 1. Further, the prior combination also fails to provide that the subject detection sensor specifically comprises “a motion detecting sensor” as required by the amendment to claim 1. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 6, 7, 10, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) in view of Hall (US Pat. No. 5,897,804), Hidaka (US Pat. Pub. 2005/0021114 A1), Tei et al. (US Pat. Pub. 2007/0294818 A1), Oh et al. (US Pat. Pub. 2003/0155347 A1) and Komulainen (US Pat. No. 2001/0003216 A1).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) in view of Hall (US Pat. No. 5,897,804), Hidaka (US Pat. Pub. 2005/0021114 A1), Tei et al. (US Pat. Pub. 2007/0294818 A1), Oh et al. (US Pat. Pub. 2003/0155347 A1) and Komulainen (US Pat. No. 2001/0003216 A1) as applied to claim 1 above, and further in view of Hong (CN 201320352).



	For the sake of completeness, the Examiner notes that Applicant has alleged on pages 7-8 that the cited Oh reference “does not disclose the features recited in claim 1”. This is not persuasive for at least the rationale set forth in the rejection of claim 1 above, and further in view of Applicant not setting for any specific argument in the Remarks with respect to the added limitation in claim 1 of “comprises a plurality of carbon fibers interlaced with ceramic particles”.
	With respect to claim 13, the Examiner notes that the prior rejection under 35 U.S.C. 103 has been withdrawn at this time, but is now rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. While no art rejection has been proffered at this time under either of 35 U.S.C. 102 or 103, the Examiner does not concede anything with respect to the proprietary of the prior rejection of claim 13 under 35 U.S.C. 103, and further reserves the right to revisit the rejection and prior art at a later time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794